March 5, 2013




                                 JUDGMENT

                The Fourteenth Court of Appeals
  JACQUELINE WILLIAMS, EXECUTRIX FOR THE ESTATE OF JAVIER
 RAMIREZ CRUZ AND YOLANDA ROSENDA RAMIREZ CRUZ, Appellants

NO. 14-12-00791-CV                          V.

       PROVIDENT AMERICAN INSURANCE COMPANY, Appellee
               ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on August 1, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.